Citation Nr: 0029700	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  99-05 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to the assignment of a compensable evaluation 
for residuals of a fracture, 5th metacarpal, right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1970 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Louisville, Kentucky, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied entitlement 
to service connection for a back condition and granted 
service connection for residuals of a fracture, 5th 
metacarpal, right hand and assessed a noncompensable 
evaluation, effective from February 11, 1998.


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between the 
veteran's current low back disorder and any injury or disease 
suffered during his military service. 

2.  The veteran's service-connected fracture of the 5th 
metacarpal of the right hand is manifested by x-ray evidence 
of a healed 5th metacarpal fracture, subjective complaints of 
pain, but no objective evidence of functional impairment due 
to the old fracture.


CONCLUSIONS OF LAW

1.  A chronic back disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 
38 C.F.R. § 3.303 (2000).
2.  The criteria for a compensable rating for residuals of a 
fracture, 5th metacarpal, right hand have not been met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5227 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for back disorder

The issue before the Board involves a claim for entitlement 
to service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from a disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in line 
of duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999); also see Rose v. 
West, 11 Vet. App. 169, 171 (1998).
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be granted "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  See Savage v. 
Gober, 10 Vet. App. 488 (1997). 

The veteran contends that he suffered back trauma while in 
basic training and that he had no problems with his back 
prior to service.  He had active duty service from November 
1970 to November 1971.  Service medical records show that the 
veteran was seen in February 1971 for paraspinal muscle 
spasm.  The veteran continued to complain of lower back pain 
on four occasions in March 1971 with no history of trauma.  
An X-ray examination of the lumbosacral spine was negative.  
The veteran again complained of low back pain in April and 
May 1971.  In October 1971 the veteran complained of back 
pain and it was indicated that he wore a back brace.  There 
were no diagnoses given and on the veteran's separation 
examination in October 1971, the clinical evaluation of the 
spine was normal and there was no findings of a low back 
disorder.  

VA outpatient treatment records dated in February 1998 show 
that the veteran was seen for complaints of low back pain, 
and the diagnoses at that time were mild spinal stenosis and 
lumbar strain.  The veteran was seen in April 1998 with an 
impression of cervical strain, low back pain, and L5 
spondylosis.  An MRI dated in February 1998 revealed mild 
relative spinal stenosis from L4 and below without focal 
abnormality.  A radiology report in February 1998 revealed no 
evidence of fracture of the lumbosacral spine.  July 1998 x-
rays showed mid thoracic spine spurring.

In his VA Form 9 (Appeal to Board of Veterans' Appeals) dated 
March 1999, the veteran indicated that he had been treated by 
the VA after service from November 1971 to February 1998.  
However, when he tried to obtain those records he allegedly 
was told that those records had been destroyed because the VA 
felt they were no longer needed.  The RO requested copies of 
all medical treatment records for the veteran from the VA 
Medical Center for this time period.  The records obtained 
began with the veteran's hospitalization in September 1973 
for an appendectomy and biopsy of mesenteric lymph node.  The 
first evidence of complaints of back pain were in February 
1998.

In his February 2000 RO hearing the veteran testified that 
after service he worked as a lab technician to 1976, and from 
1977 until 1996 he worked as a fire fighter and was medically 
retired due to problems with his heart and lungs.  The 
veteran indicated that his back injury occurred in service 
while in training and he was issued a back brace and given 
medication.  He testified that he was treated by three 
private physicians in 1980 or 1982 for his low back pain, but 
was unable to secure those records.  

It is clear that the veteran has a current medical diagnosis 
of a low back disorder.  However, there is no medical 
evidence to link his current low back disorder to service.  
In his October 1971 separation examination there was no 
complaints or findings of a back condition.  Although the 
veteran testified that he was treated immediately after 
service by the VA and later by private physicians, there is 
no evidence of VA treatment for a back disorder until 
February 1998, nor is there any  evidence of private medical 
treatment prior to that time.  Thus, there is no medical 
evidence of a nexus between the veteran's current back 
disorder and any remote incident of military service.

The Board stresses that it cannot rely on the veteran's own 
testimony to provide the necessary link because evidence of a 
medical nexus cannot be established by lay testimony.  Brewer 
v. West, 11 Vet. App. 228 (1998); Espiritu, 2 Vet. App. at 
494-495.  In the absence of competent medical evidence to 
support the contended causal relationship, the Board finds 
that service connection for a back disorder is not warranted.

II.  Compensable evaluation for residuals of a fracture, 5th 
metacarpal, right hand

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  The Board finds that all relevant facts have 
been properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  No 
additional action is necessary to meet the duty to assist the 
veteran.  38 U.S.C.A. § 5107(a).  Moreover, since the present 
appeal arises from an initial rating decision which 
established service connection and assigned the initial 
disability evaluation, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 127 
(1999).

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran contends that his 5th metacarpal, right hand 
residuals are more severe than contemplated by the 
noncompensable evaluation.  

In July 1998 VA electromyogram nerve conduction study noted a 
bilateral cubital tunnel syndrome, left more than the right.  
The veteran was advised on the causes and prevention of 
carpal tunnel syndrome, and he was provided with bilateral 
wrist supports. 

In an April 1999 VA examination the veteran reported his hand 
caused him discomfort every day, but it hurt more in cold 
weather or with sudden weather changes.  His hand hurt when 
he wrote for more than five minutes at a time.  The veteran 
described some numbness in his fingers since the injury and 
he indicated he had no grip strength.  He had difficulty 
holding objects in small diameter in his right hand.  The 
examination showed the veteran to be right hand dominant and 
there was no obvious deformity of the right hand.  Range of 
motion of the right wrist was flexion to 85 degrees and 
extension to 70 degrees, radial deviation to 20 degrees, and 
ulnar deviation to 50 degrees.  Metacarpophalangeal (MCP) 
joint was symmetrical.  Flexion was to 90 degrees and 
extension to 0 degrees.  Proximal interphalangeal (PIP) 
joints were symmetrical with flexion to 105 degrees and 
extension to 0 degrees.  Distal interphalangeal (DIP) joints 
were symmetrical and flexion was to 45 degrees and extension 
to 0 degrees.  Sequential measurement of grip strength using 
a hand held dynamometer was on the left 48, 65, and 58 pounds 
and on the right 25, 20, and 26 pounds.  There was some 
impairment in discrimination in sharp and dull pressure on 
the right over the ring finger and the little finger extended 
to the wrist crease on the palmar surface and about three 
centimeter distal to the wrist crease on the dorsum of the 
hand.  X-rays of the right hand and wrist revealed the bones 
to be radiographically normal except for a healed 5th 
metacarpal fracture.  The soft tissue was unremarkable.  The 
diagnoses were status post fracture 5th metacarpal right 
hand; median nerve entrapment right hand.  The examiner 
opined that although the veteran had symptoms of median nerve 
entrapment it was highly unlikely that they were a result of 
his metacarpal fracture in 1971.

In his February 2000 RO hearing the veteran testified that he 
lost a lot of strength in his right hand and had troubles 
with certain motions where it was more painful than others.  
He also indicated that sometimes the fingers had a tendency 
to want to crab lockup.  The veteran testified that the 
medication that he used for his back helped his hand.  He 
also relied on the left hand more than the right in certain 
instances.

The RO has evaluated this claim under 38 C.F.R. § 4.71a, 
Diagnostic Code 5227, which provides that ankylosis of any 
finger other than the thumb, index, or middle fingers is 
noncompensable, unless there is extremely unfavorable 
ankylosis, which will be rated as amputation under Diagnostic 
Code 5156, which allows provision for a 10 percent or a 20 
percent evaluation.  However, since there is no medical 
evidence of extremely unfavorable ankylosis, the veteran is 
not entitled to an increased rating based on this provision.  

It is the Board's judgment that the relevant medical evidence 
of record does not show disability of the right hand due to 
an old fracture of the 5th metacarpal which warrants a 
compensable rating.  The Board notes that the most recent 
examination did reveal some loss of grip strength in the 
right hand but, aside from the medical evidence of bilateral 
carpal tunnel syndrome, the April 1999 VA examining physician 
opined that, although the veteran had symptoms of median 
nerve entrapment, it was highly unlikely that they were a 
result of his metacarpal fracture in 1971.  Thus, it is 
apparent that the old fracture is well healed and the 
functional impairment that is present is due to nonservice-
connected median nerve entrapment. The Board finds that while 
38 C.F.R. §§ 4.40 and 4.45 are for application here, there is 
no objective evidence of atrophy, and the preponderance of 
the evidence is against a finding of fatigability, weakness, 
or painful motion due to the 1971 fracture such that a 
compensable disability evaluation is warranted under the 
applicable rating criteria.  See DeLuca, 8 Vet. App. at 202.  
The Board notes that, even attributing the veteran's 
complaints of pain to the old fracture does not equate with 
unfavorable ankylosis of any joint of the 5th metacarpal.  
Accordingly, a compensable disability evaluation for 
residuals of a fracture, 5th metacarpal, right hand is not 
warranted.

As the evidence of record is not in relative equipoise, the 
doctrine of reasonable doubt is not for application.  
38 U.S.C.A. § 5107(a); Gilbert, 1 Vet. App. at 54.

ORDER

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to the assignment of a compensable evaluation for 
residuals of a fracture, 5th metacarpal, right hand is 
denied.



		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 9 -


- 1 -


